Citation Nr: 1211498	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability evaluation for left hip degenerative joint disease with total hip arthroplasty (formerly evaluated as postoperative benign cyst of the left hip), currently rated as 30 percent disabling (excluding the period during which a temporary total evaluation was assigned).  

2.  Entitlement to an increased disability evaluation for status post total right hip arthroplasty (formerly evaluated as mild arthritis of the right hip with painful and limited motion), currently rated as 30 percent disabling (excluding the period during which a temporary total evaluation was assigned).  

3.  Entitlement to an increased disability evaluation for lumbosacral strain with degenerative changes, currently rated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to April 1983.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision of the Denver, Colorado, VA Regional Office (RO).  The Board notes that the Veteran's claim was filed with the RO in Denver, Colorado, brokered to the RO in San Diego, California for development and adjudication, and subsequently returned to the Denver RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2011.  A transcript of the hearing has been associated with the claims file.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  See also, Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (noting that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU).  The Veteran raised the issue of entitlement to a TDIU at the hearing.  Transcript at 16 (2011).  As such, the issue is listed above.  

The issue of service connection for depression has also been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for left hip degenerative joint disease with total hip arthroplasty; status post total right hip arthroplasty; and lumbosacral strain with degenerative changes, and seeks a TDIU.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

In this regard, the Veteran reports that he receives continuous treatment from a VA facility in Denver, Colorado.  Transcript at 3 & 21 (2011).  VA treatment records dated since May 19, 2010 are not associated with the claims file.  Accordingly, attempts must be made to obtain complete treatment records from the VA Eastern Colorado Health Care System (ECHCS), to include the Aurora Outpatient Clinic, dated since May 19, 2010.  

While an October 1991 determination from the Social Security Administration (SSA) is associated with the claims file, and the Veteran testified that he is not in receipt of SSA disability benefits, he also indicated that he recently filed a new claim for SSA disability benefits.  Transcript at 16 (2011).  Accordingly, attempts must be made to obtain the SSA records.  

The Board notes that the most recent VA examination for the right hip was performed in October 2006, and in September 2009 for the left hip.  The Veteran testified that since the examinations his right and left hip disabilities have become more severe, with associated symptoms to include lower extremity numbness, foot drop and an altered gait.  Id. at 19-21.  Further, the record reflects that in addition to left hip surgery in June 2009, he was two weeks status post right total hip arthroplasty in May 2010.  The Veteran has not been afforded a VA examination of his right hip since his recovery from this surgery.  He also testified that he was scheduled for back injections for pain in September 2011.  Id. at 22.  As such, the Board has no discretion and must remand these matters to afford the Veteran an opportunity to undergo a contemporaneous VA examination(s) to assess the current nature, extent and severity of his left hip degenerative joint disease with total hip arthroplasty, status post total right hip arthroplasty, and lumbosacral strain with degenerative changes.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186(1995).  

Since the outcome of these claims may impact on the Veteran's claim of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined with that of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the issue of entitlement to service connection for depression has been resolved.  Id.  As such, adjudication of the TDIU is deferred until the development requested in regard to the other issues has been completed. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA medical records pertaining to the Veteran date since May 19, 2010 from the VA ECHCS, to include the Aurora Outpatient Clinic.  All records obtained should be associated with the claims file.

2.  Obtain SSA records that have not been associated with the claims file, to include any decisions and the medical records upon which any decision was based.  All records obtained should be associated with the claims file.  

3.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the nature, extent and severity of his right hip disability, left hip disability and lumbar spine disability.  

The examiner should identify all hip and back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's hips and back. 

In addition, if possible, the examiner should state whether the disabilities of the hips and back have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should also discuss the nature and severity of any associated neurologic impairment found to be present to include any lower extremity numbness, foot drop and altered gait.  The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability, to include a description of any symptomatology of such if found to be present.  

The examiner should opine as to whether, without regard to his age, it is at least as likely as not that the Veteran's service-connected disabilities separately or in the aggregate render the Veteran unable to secure or follow a substantially gainful occupation. 

All findings and conclusions should be set forth in a legible report. 

4.  After undertaking any development deemed appropriate, readjudicate the appeal.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
 

